Case 2:20-cv-05457-DSF-SP Document 13 Filed 09/02/20 Page 1 of 1 Page ID #:39




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 TERRY HUBBARD                        CASE NO.
                                      2:20−cv−05457−DSF−SP
              Plaintiff(s),
       v.                             Order to Show Cause re
 MIANDMO INVESTMENTS LLC, et          Dismissal for Lack of
 al.                                  Prosecution

             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before October 2, 2020. Failure to file a
    default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: September 2, 2020                   /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
